— Appeal from an amended order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered November 14, 2014 in a proceeding pursuant to Family Court Act article 3. The amended order, among other things, adjudged that respondent is a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 9 and 11, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Centra, Peradotto, Carni and Scudder, JJ.